 In the MatterOf INTERNATIONALHARVESTERCOMPANY, EMPLOYERandELECTRICAL WORKERSUNION, LOCAL No.369, INTERNATIONAL BROTH-ERHOOD OF ELECTRICAL WORKERS,A. F. OF L., PETITIONERIn the MatterOf INTERNATIONALHARVESTERCOMPANY (LOUISVILLEWORKS),EMPLOYERandPIPE FITTERSLOCAL UNION #522,UNITEDASSOCIATION OF JOURNEYMEN AND APPRENTICESOF THEPLUMBINGAND PIPEFITTINGINDUSTRY OF THEUNITED STATES AND CANADA,A. F. OF L.,PETITIONERCases Nos. 9-RC-610 and 9-RC-643.Decided January 19, 1950DECISION°ANDDIRECTION OF ELECTIONSUpon petitions duly filed and consolidated, a hearing in these caseswas held before William Naimark, hearing officer, on November 2,1949.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.In its decision of September 14, 1949,2 involving petitions by theMolders and the I. B. E. W. for units in the Employer's LouisvilleIThe United Automobile,Aircraft and Agricultural Implement Workers of America,C. I. 0., was allowed to intervene at the hearing on the basis of prior administrativedetermination.2 85 NLRB 1310.88 NLRB No. 60.214 INTERNATIONALHARVESTERCOMPANY215foundry, the Board dismissed the petition for a unit of cranemensought by the latter and found appropriate a unit of production andmaintenance employees. It was observed in the decision that the con-tractor for the new foundry was still doing the maintenance work atthe time of the hearing and that only 1 maintenance employee was thenon the Employer's payroll, although 75 were contemplated bySeptember.The petitions herein involved were filed before the election directedin the September 14 decision, the I. B. E. W. claiming electrical main-tenance employees in the Louisville foundry, including three industrialtruck repairmen, and the Pipe Fitters claiming pipe fitters and theirhelpers.Because of the pendency of these petitions, the ballots ofthe electricians and pipe fitters in the election and runoff election heldpursuant to the September 14 decision were impounded by the RegionalDirector.On December 6, 1949, as a result of the runoff election, theU. A. W. was certified by the Board as the bargaining representativein the production and maintenance unit, the impounded ballots beinginsufficient in number to affect the results of the election.This cer-tification was qualified by the Board on January 4, 1950, with respectto the employees here involved pending the disposition of this pro-ceeding.In the present proceeding, the Employer takes the same positionit took in the earlier one concerning the foundry, to wit : that onlyan all-embracive unit.is appropriate in an integrated, mechanizedfoundry and that, therefore, the Board's earlier finding that foundryproduction and maintenance unit was appropriate is correct.At thehearing, the Employer named 12 3 of its 22 manufacturing plants atwhich electricians and. pipe fitters are included in production andmaintenance units.These 12 do not include the Employer's Louis-villeWorks and Memphis plants, in which operations were begunabout 1947 and at which the Board, noting the absence of a severanceproblem, has found various skilled groups appropriate for bargain-ing.4Nor does it include the Fort Wayne Works, at which the Boarddirected a Globe election for maintenance electricians in spite of a6-year bargaining history on a production and maintenance basis andthe claim of integration of the maintenance employees in the produc-tion process.5 It appears that in at least 7 of the 12 plants named by8Farmall Works,East Moline Work, McCormick Works, West Pullman Works, MilwaukeeWorks, Springfield,Ohio,Works,Richmond Works, Indianapolis Works, Evansville Works,Canton Works,Rock Falls Works, and Tractor Works.AInternational HarvesterCo.(LouisvilleWorks),73 NLRB 971, 74 NLRB 507. In thelatter supplemental decision electricians and plumbers were certified as appropriate units.InternationalHarvester Co. (Memphis Works),79 NLRB 1452,election directed in atoolroom unit.6International Harvester Co. (Fort Wayne Works),80 NLRB 225. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer, the production and maintenance units were agreed uponby the parties, with an occasional exclusion of patternmakers 6 Italso appears that the Board has recently directed Globe elections formachinist groups at the Indianapolis Works 7 and the McCormickWorks,' and for powerhouse employees at the Milwaukee Works.9Therefore, we see no merit in the argument that separate electionsshould be denied the groups here petitioned for simply because manyof the Employer's plants have only over-all production and mainte-nance units.The Employer established its maintenance department in the Louis-ville foundry about June 13, 1949, in charge of a foundry maintenanceengineer, under whom there is a maintenance division with a mainte-nance foreman and an electrical division with an electrical foreman.At the time of the hearing there were 114 maintenance employees.Of these, 30, including 3 industrial truck repairmen, work under theelectrical foreman and the rest, including 5 pipe fitters and helpers,work under the maintenance foreman. All the employees in the main-tenance department share the same working conditions, benefit plans,work and vacation schedules, and all share thesame locker room.Generally, maintenance employees work side by side performing theirown type of craft work, although on occasions an electrician, for in-stance, might get a wrench and tighten a nut to remedysome minordifficulty which comes to his attention.The 27 maintenance electricians whom the I. B. E. W. seeks to rep-resent are concededly skilled electricians, performing installation andrepair work on plant electrical equipment.Among other things, theyremove and rewire armatures and field coils and do various tasks inconnection with switches, fuses, and controls.It is clear that theirduties require a thorough knowledge and the exercise of craftskills.At the time of the hearing no electricians helpers had been employed,but the I. B. E. W. stated. that it would wish to represent them in thegroup when they are employed.We find that the maintenance elec-tricians and their helpers are a skilled craft group which, if it wishes,may constitute a separate bargaining unit.Of the three industrial truck repairmen sought to be included withthe maintenance electricians, one is a battery electrician and the othertwo repair electric lift trucks and "work savers" used in the foundry.These three employees work. in the foundry's garage.The batteryelnternational Harvester Co. (FarmallWorks),56 NLRB 502,outlining previous deci-sions of the Board at the West Pullman,East Moline, McCormick,Rock Falls,Milwaukee,and FarmallWorks;International Harvester(EvansvilleWorks), 71 NLRB 680.'International Harvester Co.,82 NLRB 740.8International Harvester Co.,82 NLRB 190.9International Harvester Co.,85 NLRB 1175. INTERNATIONAL HARVESTER COMPANY217electrician works full time charging batteries and repairing them.The other two spend all of their time keeping up the Employer's in-dustrial trucks, spending about 30 percent of their time on repairs ofan electrical nature.As the work of these three employees requireselectrical skills, and as they work under the same foreman as the elec-tricalmaintenance employees and share similar interests with them,we conclude that they properly belong in the group of maintenanceelectricians requested by the I. B. E. W.The group of pipe fitters sought by the Pipe Fitters install andrepair factory pipe equipment, such as gas, air, water, and oil pipes.Two are helpers ; the others are concededly skilled, draw top pay, andwere hired in at that rate.We likewise find that this group is askilled, craft group which, if it wishes, may constitute a separatebargaining unit.In view of our findings here with regard to the units sought, we shallmake no final determination of the appropriate unit or units for theseemployees, but shall direct that the questions concerning representa-tion which have arisen be resolved by separate elections by secret bal-lot among the employees in the following voting groups :(a)All maintenance electricians in the foundry of the Em-ployer's Louisville Works, including helpers and the three indus-trial repairmen who do electrical work in the garage, excludingoffice and clerical employees, professional employees, guards, andsupervisors as defined in the Act;(b)All- pipe fitters and pipe fitter helpers in the foundry ofthe Employer's Louisville Works, excluding office and clericalemployees, professional employees, guards, and supervisors asdefined in the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, elections by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in voting groups(a.)and (b) in paragraph numbered 4, above, who were employedduring the payroll period immediately preceding the date of thisDirection of Elections, including employees who did not work duringsaid payroll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or been 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarged for cause and have not been rehired or reinstated prior tothe date of the elections, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether they desire tobe represented, for purposes of collective bargaining, those in group(a) by the Electrical Workers Union, Local No. 369, InternationalBrotherhood of Electrical Workers, A. F. of L., or by United Auto-mobile, Aircraft and Agricultural Implement Workers of America,C. I. 0., or by neither; those in group (b) by the Pipe Fitters LocalUnion #522, United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United States andCanada, A. F. of L., or by United Automobile, Aircraft and Agricul-tural Implement Workers of America, C. I. 0., or by neither.